NY NY NY NY NY NY NY NY NY ‘
CI AAR HON SF SECS UAARSAaRE S

CON DWH BF WN

 

 

FILED
CLERK, US. DISTRICT COURT |
|

    

     
  
   

    

aT OF LIFORNIA
CENTRO ead -byperury
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
UNITED STATES OF AMERICA, CaseNo.: C2 4-SBS WH
Plaintiff, ORDER OF DETENTION PENDING |
FURTHER REVOCATION

“ | (PED. R CRIM P 32.1(a)(6); 18
Yors{| Rotadins Sous Dawieer Hee. § 3143(a)(1)) Mane):

Defendant.

 

The defendant having been arrested in this District pursuant to a warrant
issued by the United States District Court for the CENTRAL District of
¢ AAPFotN\4 for alleged violation(s) of the terms and conditions of probation
or supervised release; and
Having conducted a detention hearing pursuant to Federal Rule of Criminal
Procedure 32.1(a)(6) and 18 U.S.C. § 3143(a)(1), the Court finds that:
A. ( The defendant has not met his/her burden of establishing by clear and
convincing evidence that he/she is not likely to flee if released under 18
U.S.C. § 3142(b) or (c). This finding is based on the following:
ma information in the Pretrial Services Report and Recommendation
( information in the violation petition and report(s)
() the defendant’s nonobjection to detention at this time

( ) — other:

 

 
Oo Oo ND A BP W NN FR

NNN NH KY HH WY WH HB we ee
CIA A BRON & SF Ce H.A aR OnOaS

 

and/ or ;

B. (YY The defendant has not met his/her burden of establishing by clear and
convincing evidence that he/she is not likely to pose a danger to the safety
of any other person or the community if released under 18 U.S.C. |
§ 3142(b) or (c). This finding is based on the following:

information in the Pretrial Services Report and Recommendation
oo information in the violation petition and report(s)
the defendant’s nonobjection to detention at this time

( ) — other:

 

IT THEREFORE IS ORDERED that the defendant be detained pending the further
revocation proceedings.
Dated: *] ow \\ 4 eee

SHASHI H. KEWALRAMANI
UNITED STATES MAGISTRATE JUDGE

 
